SMITH, Chief Judge.
Appellant appeals his written sentences which allegedly do not conform to the oral pronouncement of sentence by the court. The written plea agreement, the representations by counsel at the plea and sentencing hearings, and the equivocal oral pronouncement of sentence found in the sentencing transcript are apparently at odds with one another. However, this court is at a decided disadvantage in attempting to determine, in the first instance, just how and why the inconsistencies appearing in the record occurred. Accordingly, the case is remanded to the trial court to enter an order clarifying the sentences. See Robinson v. State, 407 So.2d 1038 (Fla. 1st DCA 1981). The state has conceded that the written judgment as to Count I of the indictment is in error and should be corrected.
REVERSED and REMANDED for proceedings consistent with this opinion.
ERVIN and NIMMONS, JJ., concur.